DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejections
	The rejections under 35 USC 112, second and fourth paragraphs are withdrawn. The rejection under 35 USC 102(a)(1) over Denisov et al of claims 1-5, 7, 8, 11 and 14 is withdrawn. (However, Denisov et al will be applied to claims 31, 32, 34-36 as those claims are now rejoined. (Note the later statement regarding misnumbered claims 31, 32, 34-36).

Election/Restrictions
	Claims 15-18 , 31, 32, 34-36 are rejoined. (Note new rejection of claim 17 later in this action, and numbering of claims after claim 30.) 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 11,  14-16 and 18 are allowed.

New Objections and Rejections
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Please note: Claim rejections will refer to the claims as now numbered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  17 and 34  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3, one of the Markush groups reads as “an group”. Correction is required.
Regarding claim 34, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 31, 32 , 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denisov et al (Chem Rev. 2017 March 22; 117(6): 4669–4713. doi:10.1021/acs.chemrev.6b00690).
Denisov et al disclose nanoscale discoidal membrane comprising an amphiphilic membrane patch comprising amphiphiles supporting one or more membrane proteins (ApoA1) and one or more amphipathic scaffold macromolecules that encase the nanoscale discoidal membrane (see 1. Structure and Assembly of Nanodiscs, 1.1 Nanodisc system, Figure 1; and 1.2 Self Assembly of Nanodiscs). In these sections, at age 2, last paragraph, Denisov et al discuss the greater stability of the nanodiscs over liposomes. Membrane scaffold proteins are incorporated into the structure at 1.3  Rhodopsins are found in the membrane at section 2.8, page 28. The Fundamental Structural Features of Nanodiscs, first paragraph. At page 8, second paragraph, other scaffolds of polydisperse styrene maleic acid polymers are described. The solubility of membrane proteins at pH < 7 is an inherent property to those proteins. The nanoscale discoidal membrane may be used to measure ATPases as described at page 6, third and fourth paragraphs. Synthetic membranes are set out at page 6, second paragraph, while natural membranes are set out at page 6, third paragraph. Storage of the nanodiscs can occur at 4 C with minimal aggregation (page 4, 1.2 Self Assembly of Nanodiscs, last sentence of the first paragraph . The claims are anticipated by Desinov et al.







Conclusion
	Claims 1, 2, 4, 5, 7, 8, 11, 14-16 and 18 are allowed. 
	Claims 17, 31, 32, 34-36 have been rejected. 
	It is noted that some claims are directed to a method of making the nanoscale discs. If applicant wishes to have them rejoined after correction of the above claims, similar 112 , second paragraph issues may appear. Claim 30 for example contains a Markush Group of “an group”. Further, these claims should be amended to reflect the same scope as the allowed claims. Applicant should also be prepared to cancel withdrawn claims 39 and 40.


				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz